Name: Commission Regulation (EEC) No 559/80 of 5 March 1980 re-establishing intervention buying-in of beef in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 / 16 Official Journal of the European Communities 6 . 3 . 80 COMMISSION REGULATION (EEC) No 559/80 of 5 March 1980 re-establishing intervention buying-in of beef in France quality must recommence in accordance with Article 3 (2) of Regulation (EEC) No 1 274/79 (4), HAS ADOPTED THIS REGULATION : Article 1 Buying-in by the French intervention agency shall recommence on 10 March 1980 for the following quality : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 6 (4) (b) thereof, Whereas intervention buying-in was suspended by Commission Regulation (EEC) No 2977/79 (3) ; Whereas the market prices for 'BÃ ufs. O' recorded in France on 21 and 28 February 1980 had returned to a level below the maximum buying-in price for this quality ; whereas intervention buying-in for this 'Boeufs O Article 2 This Regulation shall enter into force on 10 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 329, 24. 12 . 1979 , p . 15 . P ) OJ No L 336, 29 . 12 . 1979, p . 55 . (4 ) OJ No L 161 , 29 . 6 . 1979 , p. 15 .